Citation Nr: 1604131	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  09-46 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1975 to February 1981.  This case is currently before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction over the case was subsequently transferred to the RO in Montgomery, Alabama.  

When this claim was most recently before the Board in June 2013, it was remanded for additional development and adjudicative action.  The case has now been returned to the Board for further appellate action.

The record before the Board consists of a paper claims file, as well as electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of entitlement to non-service connected pension has been reasonably raised by the record in various statements by the Veteran, wherein he has asserted being unable to maintain work as a result of non-service connected disabilities; however, this issue has not been addressed by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


REMAND

Although further delay is regrettable, the Board finds additional development is required before the Veteran's claim is decided.  

Initially, the Board notes that when VA undertakes to provide a VA examination or obtain a medical opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has asserted his service connected left wrist disability and medications taken for his service-connected spermatocele disability preclude him from obtaining or maintaining substantially gainful employment.  When the case was previously before the Board in June 2013, it was remanded to obtain a current comprehensive examination of the Veteran's service-connected disabilities, an assessment of the functional impairments resulting from those disabilities, and a medical opinion addressing the impact of those functional impairments on the Veteran's ability to obtain and retain substantially gainful employment. 

The Veteran underwent a VA examination in June 2014.  The Board notes the Veteran's left wrist has been previously evaluated under 38 C.F.R. § 4.124(a), Diagnostic Code 8514 on the basis of incomplete paralysis of the radial nerve.  However, the examiner who conducted the June 2014 examination curiously performed a skin diseases examination.  The Veteran has reported loss of grip and strength in his hand; however, the examination performed did not assess for these impairments.  

In addition, the Veteran has stated that all of his jobs throughout his life have involved physical work, to include construction, plant maintenance, and automotive/motorcycle mechanic.  On his VA Form 21-8940, he indicated his education consisted of a high school general equivalency diploma and some welding courses.  During his June 2014 examination, the examiner indicated the Veteran would not be able to work around machinery as a result of his use of Hydrocodone to treat his service-connected spermatocele.  Although the examiner stated the medication would not impair his ability to perform sedentary employment, it is unclear whether the examiner determined the Veteran can no longer perform all forms of physical employment, or just those forms that require the use of machinery.  

Finally, the Board notes that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In the above-noted June 2013 remand, the Board indicated the examiner should state whether the Veteran's disabilities, either individually or in concert precluded his ability to obtain and maintain substantially gainful employment.  Although the June 2014 examiner provided statements relative to the functional impact of the Veteran's individual disabilities, she did not state whether the joint effects of the disabilities would preclude gainful employment.  Based on the foregoing inadequacies, this case must be remanded at this time.  

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the issue on appeal, to include any more recent treatment records related to the Veteran's service-connected disabilities.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should afford the Veteran a VA peripheral nerves examination by a clinician with sufficient expertise, to accurately assess his service-connected left wrist disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

3.  The RO or the AMC should also obtain a medical opinion from an examiner with sufficient expertise to opine on the occupational effects caused by the Veteran's service-connected disabilities.  The examiner should provide concrete examples of functional impairments caused by the Veteran's service-connected spermatocele, to include the medications taken for that disability, as well as his left wrist disability.  The types of impairments the examiner should address include, but are not limited to, walking, sitting, lifting and standing limitations, impaired ability to interact socially, as well as problems with memory and concentration.  The examiner must discuss and consider the Veteran's competent lay statements.

In addition, the examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's service-connected disabilities , either alone or in concert, are sufficiently disabling to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background.

4.  The RO or the AMC should also undertake any other indicated development.

5.  Finally, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


		(CONTINUED ON NEXT PAGE)


This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






